Citation Nr: 0318988	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  00-08 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a scar residual of a 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied, in pertinent part, the 
veteran's claim of entitlement to service connection for scar 
residuals of a head injury (which the RO characterized as a 
head injury).  The veteran has perfected a timely appeal.  A 
Travel Board hearing was held before the undersigned Veterans 
Law Judge in April 2003, at which time the veteran limited 
his appeal to service connection for a "head scar," as the 
claimed residual of a head injury, and he withdrew the issue 
of service connection for residuals of a back injury.  
Accordingly, the Board appellate consideration is limited to 
the issue listed on the cover page of this decision.


FINDING OF FACT

A residual scar of a head injury was not shown in service and 
is not related to any incident of service.


CONCLUSION OF LAW

A residual scar of a head injury was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for scar residuals of a 
head injury.  In a letter dated in March 2001, the veteran 
and his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, and what records the veteran was expected to 
provide in support of his claim.  The veteran and his 
representative were provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim and 
the requirement to submit medical evidence that established 
service connection for scar residuals of a head injury.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on the veteran's behalf.  
Further, VA advised the veteran and his representative in a 
letter, dated in January 2003, that the veteran was being 
scheduled for a Travel Board hearing in February 2003.  
Finally, in June 2003, the veteran was provided with a copy 
of the transcript of his Travel Board hearing.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for scar residuals of a 
head injury poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he reported no head injury on the medical history report 
completed at the time of his entrance physical examination in 
February 1974.  Clinical evaluation of the veteran revealed 2 
scars on his right arm, but his head, face, neck, and scalp 
were all normal, and he was found qualified for enlistment.

On examination at the U.S. Army Health Clinic, Kitzingen, 
Germany, in March 1975, it was noted that the veteran had a 
head injury.  Physical examination of the veteran revealed a 
one-inch horizontal cut on his forehead, and his neurological 
examination was within normal limits.  The examiner put the 
veteran on light duty for 3 days and also put him on a 
temporary physical profile that barred him from wearing his 
helmet for 10 days due to a "laceration on head."

At the veteran's separation physical examination accomplished 
in October 1975, clinical evaluation revealed a normal head, 
face, neck, scalp, and skin.  With the exception of a right 
and left arm "rose" tattoo, no other body marks, scars, or 
tattoos were identified.  The veteran was found qualified for 
separation.

In December 1975, the veteran signed a "Statement of Medical 
Condition" where he indicated that there had been no change 
in his medical condition since his separation physical 
examination accomplished in October 1975.

A review of the veteran's post-service VA outpatient 
treatment records from the VA Medical Center in New York 
City, New York (NY), for the period of January 1976 to June 
2000 does not indicate that the veteran was treated at this 
facility during this period for scar residuals of a head 
injury.  

A review of the veteran's post-service private outpatient 
treatment records from J.C., M.D., Cornell Medical 
Associates, New York City, NY, for the period of February 
1997 to April 1998 does not indicate that the veteran was 
treated by this examiner during this period for scar 
residuals of a head injury.

On a VA Form 21-4142 received at the RO in April 2001, the 
veteran stated that he had "the mark on my forhead [sic]" 
from stitches that he had received at the time of an in-
service head injury.  

A review of the veteran's post-service private outpatient 
treatment records from A.P.H., M.D., Newport News, Virginia 
(VA), for the period of 1998 to 2000 does not show that the 
veteran was treated by this examiner during this period for 
scar residuals of a head injury.

A review of the veteran's post-service private outpatient 
treatment records from N.S., D.C., Newport News, VA, for the 
period of October to December 2000 does not show that the 
veteran was treated by this examiner during this period for 
scar residuals of a head injury.

A review of the veteran's post-service private outpatient 
treatment records from P.B., M.D., Newport News, VA, for the 
period of August 2000 to April 2001 does not show that the 
veteran was treated by this examiner during this period for 
scar residuals of a head injury.

In February 2001, the veteran's service representative 
submitted additional private treatment records in support of 
the veteran's claim.  A review of these records indicates 
that they are duplicates of records previously considered by 
the RO (and discussed above).

In October 2002, the veteran submitted additional private 
outpatient treatment records in support of his claim.  A 
review of these records indicates that they are duplicates of 
records previously considered by the RO (and discussed 
above).

In February 2003, the veteran submitted a statement to the RO 
in which he amended the issue on appeal to service connection 
for a scar as a result of head trauma.  He also withdrew all 
other pending appeals.

At the veteran's Travel Board hearing held at the RO before 
the undersigned Veterans Law Judge in February 2003, it was 
noted that the only issue on appeal was as stated on the 
cover page of this decision and that the veteran had 
withdrawn all other pending appeals.  The veteran's 
representative confirmed that the only issue on appeal was 
entitlement to service connection for scar residuals of a 
head injury.  The representative also stated that the veteran 
was claiming that, as a result of an in-service head injury 
that had required stitches and had left a scar on his 
forehead, his scar was painful, tender, and had some 
adherence.  The veteran testified that he had sustained a 
head injury during service when one of his sergeants had 
pushed him through a door and that this head injury had 
required stitches.  
Analysis

The veteran and his service representative essentially 
contend on appeal that the veteran suffers from scar 
residuals of a head injury that he incurred during service.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

Taking into account all of the relevant evidence discussed 
above, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for scar residuals of a head injury.  Initially, 
the Board observes that the veteran was treated during 
service for a one-inch scar or laceration on his head in 
March 1975, and that this condition was acute, transitory, 
and resolved completely with in-service treatment.  It is 
also noted that the veteran was put on a temporary physical 
profile for 10 days as a result of this laceration on his 
head, but there are no indications that this temporary 
physical profile was renewed after the initial 10-day period 
had expired.  More importantly, the veteran reported no 
residual problems associated with his head scar or laceration 
at the time of his separation physical examination in October 
1975, and his head, face, neck, and scalp were all normal on 
clinical evaluation.  The only identifying body marks, scars, 
or tattoos noted by the examiner at the veteran's separation 
physical examination were tattoos on both of his arms.  It 
also is significant that the veteran certified over his own 
signature in December 1975 that there had been no change in 
his medical condition since his separation physical 
examination.  Thus, the veteran's service medical records do 
not indicate that scar residuals of a head injury were 
incurred during service.

A detailed review of the remaining objective medical evidence 
of record does not indicate that the veteran reported any 
complaints pertaining to scar residuals of a head injury or 
that he was treated for this condition between his separation 
from service in January 1976 and the present date.  

It is noted that the remaining evidence on which the veteran 
relies to establish his claim of entitlement to service 
connection for scar residuals of a head injury are lay 
statements alleging that this condition was incurred as a 
result of a head injury sustained during service.  In this 
regard, the Board notes that, as lay persons without proper 
medical training and expertise, both the veteran and his 
service representative are not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the Board cannot assign 
any probative value to the lay assertions in the record of 
this claim that scar residuals were incurred as a result of a 
head injury sustained during service.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for scar 
residuals of a head injury.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  The appeal is denied.




ORDER

Entitlement to service connection for a scar residual of a 
head injury is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

